Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Iden on June 17, 2021.
IN THE CLAIMS:
The application has been amended as follows: 

(Currently Amended) A polishing pad comprising: 
a polishing layer having a working surface and a second surface opposite the working surface; wherein the working surface includes a land region and at least one of a plurality of precisely shaped pores and a plurality of precisely shaped asperities, the thickness of the land region is less than about 5 mm and the polishing layer comprises a polymer; 
a porous substrate having a first major surface adjacent the second surface of the polishing layer, an opposed second major surface and a plurality of voids, where, for at least one depth, [some] a portion of the plurality of voids are filled with the polymer of the polishing layer and [some] a portion of the plurality of voids are not filled with the polymer; and 
an interfacial region, the interfacial region being where [a portion of] the polymer of the polishing layer is embedded in [a] the portion of the plurality of voids of the porous substrate; 
wherein the polishing layer further includes at least one macro-channel; and 
wherein the interfacial region aligns, through the thickness of the polishing pad, with the at least one macro-channel. 

Claims 23-25 have been cancelled.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
June 17, 2021